      Case 2:19-cv-00726-ESW Document 69 Filed 10/03/19 Page 1 of 2



 1   R. Buck McKinney
 2   LAW OFFICE OF BUCK MCKINNEY, PC
     408 W. 11th St., Fifth Floor
 3   Austin, Texas 78701
 4
     Texas Bar #: 00784572
     Facsimile: (512) 444-1879
 5   mckinney@buckmckinney.com
 6
     Telephone: (512) 236-0150

 7   Attorney for Plaintiff
 8
                         IN THE UNITED STATES DISTRICT COURT
 9
                               FOR THE DISTRICT OF ARIZONA
10

11

12   Morgan Howarth,                                         CV-19-0726-PHX-ESW

13          Plaintiff,
                                                            NOTICE REGARDING
14   v.                                                    COPYRIGHTS AT ISSUE

15   Ryan Patterson, Patterson Homes, LLC and
     Patterson Remodeling, LLC
16

17          Defendants

18

19

20          Pursuant to the Court’s Minute Order dated October 2, 2019 (Doc. 68), Plaintiff

21   hereby notifies the Court and Clerk of Court that despite Plaintiff’s filing of an amended
22   complaint, there have been no changes to the copyright, trademark, or patent information
23   previously submitted for this case.
24                                                        Dated this 3rd day of October, 2019
25                                             LAW OFFICE OF BUCK McKINNEY, PC

26

27                                                                       /s/ R. Buck McKinney
                                                                           R. Buck McKinney
28                                                                         Attorney for Plaintiff



                              NOTICE REGARDING COPYRIGHTS AT ISSUE - 1
      Case 2:19-cv-00726-ESW Document 69 Filed 10/03/19 Page 2 of 2



 1                                  CERTIFICATE OF SERVICE
 2
             I hereby certify that on October 3, 2019, I electronically filed the foregoing with the
 3   Clerk of Court using the CM/ECF system, which will send notification of such filing to all
     parties who have appeared in this action.
 4

 5
                                                        /s/ R. Buck McKinney
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                               NOTICE REGARDING COPYRIGHTS AT ISSUE - 2
